Citation Nr: 1633316	
Decision Date: 08/23/16    Archive Date: 08/31/16

DOCKET NO.  12-20 697	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Whether new and material evidence has been received to reopen the previously denied claim of entitlement to service connection for a back disability, now to include as secondary to service-connected right ankle disability; and if so, entitlement to that benefit.   


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

H.M. Walker, Senior Counsel

INTRODUCTION

The Veteran served on active duty from July 1951 to July 1955, he also served in the Indiana National Guard.   

This case comes before the Board of Veterans' Appeals (Board) on appeal of a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona, which declined to reopen the Veteran's service connection claim for a back disability.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for a back disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In an unappealed August 1993 rating decision, the RO initially denied the Veteran's claim of entitlement to service connection for a back disability.  

2.  The RO most recently declined to reopen the service connection claim for a back disability in an unappealed August 2000 rating decision; the Veteran filed his most current request to reopen in November 2010.

3.  The evidence received since the August 2000 rating decision includes evidence that relates to an unestablished fact necessary to substantiate the claim for service connection for a back disability.  


CONCLUSIONS OF LAW

1.  The August 2000 rating decision, which denied entitlement to service connection for a back disability, is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).

2.  The criteria for reopening the claim of entitlement to service connection for a back disability are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the Board reopening the service connection claim, the Board finds that any deficiencies in notice were not prejudicial to the Veteran.

In August 1993, the RO originally denied service connection for a back disability finding that it was neither caused nor aggravated during active service, nor did a back injury occur during a period of active duty for training (ACDUTRA).  In subsequent requests to reopen, the RO found no new and material evidence had been received to reopen the back disability claim.  This is shown in rating decisions dated in August 1998, September 1999, November 1999, and most recently in August 2000.  An appeal was not perfected as to any of those decisions and no new and material evidence was received during the appeal period of those decisions.  The decisions are final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. § 20.1103 (2015).  The Veteran's most recent request to reopen was received in November 2010.  

In a January 2011 statement, the Veteran's son indicated that he was on ACDUTRA with the Indiana National Guard at the same time as his father when he injured his back.  In other words, he was present when the Veteran injured his back on ACDUTRA.  For the limited purpose of considering whether to reopen a previously denied claim, new evidence is presumed credible.  Accordingly, this evidence is sufficient to reopen the previously-denied claim for service connection for a back disability.  See 38 C.F.R. § 3.156(a).

ORDER

New and material evidence having been received, the claim of entitlement to service connection for a back disability is reopened.  


REMAND

In light of the reopening above, the Board finds that further development is necessary regarding the Veteran's service connection claim for a back disability.  

The Veteran now claims that his back disability could be secondary to his service-connected right ankle disability.  His representative specifically noted that the Veteran's back was injured only a few months after his right ankle injury, and his right ankle surgery made him incapacitated, caused him to fall, and resulted in his back injury.  

On review of the evidence of record, including the statement provided by the Veteran's son and the argument that his current back disability is secondary to his service-connected right ankle disability, the Board finds that the medical evidence of record is inadequate, and the claim must be remanded for a VA opinion.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA examination to determine the nature and etiology of his claimed back disability.  

Following review of the Veteran's electronic claims file, the examiner is asked to provide the following opinion:

Is it at least as likely as not (i.e., a probability of 50 percent or greater) that the Veteran has a back disability that has been caused or aggravated (chronically worsened) by his service-connected right ankle disability? 

The examiner is specifically asked to respond to the question of possible aggravation.   The examiner is also asked to address the possibility that the Veteran's altered gait following his right ankle surgery could have caused the fall that caused his back injury.  

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a complete rationale for any opinions provided.

2.  After completing any additional development deemed necessary, readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate supplemental statement of the case.  After an opportunity to respond, the case should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


